DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29th, 2021 has been entered.
Response to Amendment
In response to the February 9th, 2021 Office action, claim 1 was amended. Claim 1 is currently pending and stands rejected.
This Office action is Non-Final.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot in view of new grounds of rejection as necessitated by the amendment.
Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,108,721 (‘721). Although the claims at issue are not identical, they are not patentably distinct from each other because the both relate to an apparatus which associate public and private time information with a content, in other words, the ‘721 patent encompasses all of the features recited by the instant claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites an apparatus. Therefore, Step 1 is satisfied for claim 1. Step 2A Prong One: The independent claim recites storing in a record a first data comprising: a public time information associated with a content; and storing in the record a second data comprising: a private time information associated with the content and with a user, and a user identification information, wherein the private time information indicates a time when the user performed playback of the associated content.
In other words, the independent claims relate to storing public and private time information. These are observations or evaluation and the acts can be practically performed in the human mind, or by a human using a pen and paper, similar to the 
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers limitations of storing public and private time information as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements 
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the steps used to perform (e.g., the recordation of public and private time information), using the computer components as a tool. While this type of automation minimizes or eliminate the need for mentally evaluating when a content was purchased and/or played, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the processor and storage device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processor and memory are recited at a high level of generality, and, as disclosed in the specification, is also well-known. Therefore, the processor and storage device cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs et al. (US 6,226,618 B1, also cited on the 892 dated on 07/14/2020) hereinafter “Downs”, further in view of Chasen et al. (US 6,760,721 B1) hereinafter “Chasen”.
With respect to claim 1, the Downs reference teaches an apparatus [see Abstract, a method and apparatus of securely providing data to a user's system] comprising:
at least one processor [see col. 11, lines 33-36, disclosing these devices may include PCS, set top boxes (IRDs), and Internet appliances; as understood by the Examiner, PCs have processors]; and
at least one storage device [see col. 11, lines 33-36, disclosing these devices may include PCS, set top boxes (IRDs), and Internet appliances];
storing in a record first data comprising a public time information associated with a content [see col. 22, lines 10-13, disclosing the Content Provider(s) 101 also uses a License Watermark 527 to embed data in the Content 113 such as to the content identifier, content owner and other information, such as publication date and geographic distribution region];
storing in a record second data comprising a private time information associated with the content and with a user, and a user identification information [see col. 46, lines 12 and 37, disclosing date and time of purchase transaction and identification of the end-user(s)], wherein the private time information indicates a time when the user performed playback of the associated content. (emphasis added)
Downs teaches the apparatus, as referenced above.
Downs does not teach storing in a record second data comprising a private time information associated with the content and with a user, and a user identification information, wherein the private time information indicates a time when the user performed playback of the associated content. (emphasis added)
However, Chasen teaches storing in a record second data comprising a private time information associated with the content and with a user, and a user identification information, wherein the private time information indicates a time when the user performed playback of the associated content [see col. 9, lines 31-42, disclosing the metadata database 232 includes metadata about the audio content data; The metadata may include information such as track name, artist, album, genre, CD track number, length, format, quality, comments, date and/or time last played, date and/or time the track was created, file size, file location, protection flag, as well as other types of information related to the audio file; The metadata may include fields that are used in standards such as, for example, ID3v1, ID3v2, ID3v2.3.0, and so forth, as well as other fields that are created by other parties, by users, by content providers, and so forth; As indicated above, it is also recognized that in other embodiments, the metadata database 232 may manage other types of content data and/or metadata]. (emphasis added)
date and/or time last played” metadata as taught by Chasen.  Doing so would have allowed to Downs to keep track of date and/or time last played of the content.  (emphasis added)
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue et al. teaches a recording apparatus and method.
Nagai et al. (‘851) teaches management of play count of content data.
Nagai et al. (‘977) teaches an information processing system that synchronizes content data.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165